***OFFICE OF COUNTY SUPERINTENDENT OF SCHOOLS — DATE OF ABOLITION*** THE LANGUAGE "TO WHICH THEY WERE ELECTED" AS CONTAINED IN HOUSE BILL 1163, SECTION 21, 33RD OKLAHOMA LEGISLATURE, FIRST SESSION (1971) REFERS TO THE LAST ELECTION HELD, NOVEMBER, 1970, FOR THE TERM CONCLUDING IN JULY, 1973.  THEREFORE, THOSE COUNTY SUPERINTENDENTS IN COUNTIES HAVING NO DEPENDENT SCHOOL DISTRICTS SERVING ON JUNE 17, 1971, AND WHO HOLD A VALID CERTIFICATE OF ELECTION FOLLOWING THE NOVEMBER, 1970, ELECTION, SHALL HOLD OFFICE UNTIL THE FIRST MONDAY IN JULY, 1973, THE EXPIRATION DATE OF THE TERM OF OFFICE TO WHICH THEY HAVE BEEN ELECTED. CITE: 70 O.S. 1961, 3-1 [70-3-1]. (MARVIN C. EMERSON)